Name: COMMISSION REGULATION (EC) No 1089/97 of 16 June 1997 repealing Regulations (EC) No 2188/96 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of small-flowered roses originating in Israel and (EC) No 80/97 re-establishing the preferential customs duty on imports of small-flowered roses originating in Israel
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  EU finance;  trade;  Asia and Oceania
 Date Published: nan

 17. 6 . 97 [ EN~1 Official Journal of the European Communities No L 158/5 COMMISSION REGULATION (EC) No 1089/97 of 16 June 1997 repealing Regulations (EC) No 2188/96 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of small-flowered roses originating in Israel and (EC) No 80/97 re-establishing the preferential customs duty on imports of small -flowered roses originating in Israel Whereas Regulation (EC) No 1981 /94, as amended by Council Regulation (EC) No 585y96 fixes 1 January as the date for the opening of tariff quotas for fresh and dried cut flowers from Israel ; whereas, however, the amendment introduced by Regulation (EC) No 585/96 was not taken into account in Commission Regulations (EC) No 2188/96 (6) and (EC) No 80/97 Q; whereas Regu ­ lations (EC) No 2188/96 and (EC) No 80/97 should there ­ fore be repealed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan, Morocco and the West Bank and the Gaza Strip ('), as last amended by Regulation (EC) No 539/96 (2), and in particular Article 5 (2) (b) thereof, Whereas Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community, Whereas Council Regulation (EC) No 1981 /94 (3), as last amended by Regulation (EC) No 592/97 (4), opens and provides for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel , Jordan, Malta, Morocco, the West Bank and Gaza Strip, Tunisia and Turkey and lays down detailed rules for extending and adapting those quotas; HAS ADOPTED THIS REGULATION: Article 1 Regulations (EC) No 2188/96 and (EC) No 80/97 are hereby repealed . Article 2 This Regulation shall enter into force on 17 June 1997 . It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 382, 31 . 12. 1987, p. 22 . (2) OJ No L 79, 29 . 3 . 1996, p. 6 . (3) OJ No L 199 , 2. 8 . 1994, p. 1 . 4 OJ No L 89 , 4 . 4 . 1997, p. 1 . ( 5) OJ No L 84, 3 . 4 . 1996, p. 8 . (6) OJ No L 292, 15 . 11 . 1996, p . 9 . 0 OJ No L 16, 18 . 1 . 1997, p . 81 .